COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                      MEMORANDUM ORDER

Appellate case name:       Josephine Masuku v. Bank of America
Appellate case number:     01-11-00246-CV
Trial court case number:   11CCV044193
Trial court:               County Court at Law No 2 of Fort Bend County

        Appellant appeals the trial court’s judgment signed March 16, 2011. The clerk’s record
reflects that, on March 28, 2011, appellant filed an affidavit of indigence in the trial court.
         On October 17, 2011 and December 20, 2011, we directed the trial court clerk to prepare,
certify, and file in this Court a clerk’s record containing any contest to the affidavit of indigence,
any order extending the time for conducting a hearing on the contest, and any order on the
contest. The Clerk of this Court also contacted the county clerk’s office by telephone regarding
the status of any indigence record. As of the date of this order, we have not received a response.
        Accordingly, without a record reflecting that the trial court sustained a contest to
appellant’s affidavit of indigence, the Clerk of this Court is ORDERED to make an entry in this
Court’s records that appellant is indigent and is allowed to proceed on appeal without advance
payment of costs. See TEX. R. APP. P. 20.1(f), (i) (providing that unless trial court timely sustains
contest, appellant is deemed indigent and may proceed on appeal without advance payment of
costs); Higgins v. Randall Cnty. Sheriff’s Dep’t, 257 S.W.3d 684, 688 (Tex. 2008) (interpreting
Rule 20.1 “liberally in favor of preserving appellate rights”); Hood v. Wal-Mart Stores, Inc., 216
S.W.3d 829, 830 (Tex. 2007) (filing affidavit of indigence discharges filing fee requirement
unless trial court sustains contest).
         The clerk’s record has been filed. It is ORDERED that the court reporter file with this
Court, within 30 days of the date of this order and at no cost to appellant, the reporter’s record on
the merits of the case below or certify that none exists. See TEX. R. APP. P. 20.1(k) (providing
that if appellant establishes indigence, reporter must prepare record without prepayment), 34.6
(governing preparation of reporter’s record), 35.3(c) (“The appellate court may enter any order
necessary to endure the timely filing of the appellate record.”).
       Appellant’s brief shall be filed within 30 days after the record is complete.

Judge’s signature: /s/ Justice Jane Bland
                    Acting individually       Acting for the Court
Date: September 7, 2012